HENRIOD, Justice.
Appeal from a denial of a petition for writ of habeas corpus. Affirmed.
Appellant’s brief says these proceedings were undertaken in order “to clarify and perfect his position in terms of exhaustion of state remedies before proceeding to federal court,” — whatever that means. Appellant and counsel may proceed anywhere for any legitimate purpose if it is within the bounds of professional conduct, and free from jurisdictional problems.
CALLISTER, C. J., and TUCKETT and ELLETT, JJ., concur.
CROCKETT, J., concurs in the result.